Bent

- FILED

"UNDER SE A IN THE UNITED STATES DISTRICT COURT ---- CHARLOTTE, NC
R THE WESTERN DISTRICT OF NORTH CAROLINA 7
CHARLOTTE DIVISION AUG 17 2021

US DISTRICT COURT

UNITED STATES OF AMERICA DOCKET NO.3'21)-cr - 2006S DISTRICT OF NC

 

 

)
) “ZI
v. ) BILL OF INDICTMENT

)

) Violation: 18 U.S.C. § 922(g)(1)

) 18 U.S.C. § 924(e)
DAVID LORENZO SHERRILL )

)

THE GRAND JURY CHARGES:
COUNT ONE

(Possession of a Firearm by a Convicted Felon)

On or about February 13, 2021, in Mecklenburg County, within the Western District of
North Carolina, the defendant,

DAVID LORENZO SHERRILL,

knowing that he had previously been convicted of at least one crime punishable by imprisonment
for a term exceeding one year, did knowingly possess one or more firearms, that is, a ROSSI, 38
caliber revolver, in and affecting commerce, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(e).

 

Case 3:21-cr-00202-RJC-DSC Document 3 Filed 08/17/21 Page 1 of 2

 
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of the provisions of 18 U.S.C. § 924(d) and the statutes incorporated
or referred to therein. The firearms and ammunition listed below are subject to forfeiture in
accordance with § 924(d) because they were involved in, used, or intended to be used in the
violation alleged in this bill of indictment. The Grand Jury finds probable cause to believe that the
following property is subject to forfeiture on one or more of the grounds stated above:

(a) A ROSSI, 38 caliber revolver;

(b) Ammunition seized during the investigation.

A TRUE BILL

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

mtu Moe hr

JENNY G.SUGAR  *
ASSISTANT UNITED STATES ATTORNEY

 

Case 3:21-cr-00202-RJC-DSC Document 3 Filed 08/17/21 Page 2 of 2
